UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1469


THERESA L. CHIEFFALLO-CRAIG,

                Plaintiff - Appellant,

          v.

RELIANCE STANDARD LIFE INSURANCE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:14-cv-01199-JFM)


Submitted:   June 18, 2015                 Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theresa L. Chieffallo-Craig, Appellant Pro Se. Joshua Bachrach,
WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP, Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Theresa L. Chieffallo-Craig seeks to appeal the district

court’s    order    granting       summary        judgment      to   Defendant         in   her

civil suit brought pursuant to the Employee Retirement Income

Security Act, 29 U.S.C. §§ 1001-1461 (2012).                               We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

      Parties in a civil action in which the United States is not

a party are accorded 30 days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App.

P.   4(a)(1)(A),       unless     the    district       court     extends        the   appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                   “[T]he timely filing of a

notice     of     appeal     in     a     civil     case     is      a     jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

February    18,    2015.        The     notice     of   appeal       was    filed      in   the

district    court      on   April       24,   2015.      Because         Chieffallo-Craig

failed    to    file   a    timely       notice    of   appeal       or     to   obtain     an

extension or reopening of the appeal period, * we dismiss the


      *
       Even if the untimely notice of appeal were construed as a
motion for an extension of time to file her notice under Rule
4(a)(5), we conclude that such a motion could not be granted
because Chieffallo-Craig filed her notice of appeal after the
30-day excusable neglect period expired.    See Dolan v. United
(Continued)
                                              2
appeal.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     DISMISSED




States, 560 U.S. 605, 610 (2010) (stating that “expiration of a
‘jurisdictional’ deadline prevents the court from . . .
extend[ing] that deadline”). Moreover, because Chieffallo-Craig
states that she received notice of the judgment two days after
it was entered, Rule 4(a)(6) does not apply.



                                      3